Per Curiam:
We do not think the defendant’s petition shows that she cannot properly frame her answer unless she is allowed to inspect the notes mentioned in the plaintiff’s bill of particulars. She states in the petition in substance that her defense is that she neither made nor authorized the making of the notes sued upon; that she never had their proceeds or any benefit from them, as charged in the complaint, and that the plaintiff has been paid in real estate and money a large sum upon them. She thus has a clear idea of what her answer ought to contain.
We need not consider whether she will, after answer, need an inspection in order to prepare for trial, since her motion is not based upon that ground.
The order is reversed, with ten dollars costs and disbursements, and the motion below is denied, with ten dollars costs.
Present-—-Parker, P. J., Landos, Her win, Putnam and Herrick, JJ.
Order reversed, with ten dollars costs and disbursements, and motion below denied, with ten dollars costs.